NOTE: This order is nonprecedential.

UHm’teh gums ($0011 of gppeals
fur the jfeheral QEirtuit

IN RE FRANCIS Y.F. LEE

2012-1296
(Serial No. 10/850,072)

Appeal from the United States Patent and Trademark
Ofﬁce, Board of Patent Appeals and Interferences. '

ON MOTION

Before LOURIE, SCHALL and DYK, Circuit Judges.
PER CURIAM.
0 R D E R

The Director of the United States Patent and Trade-
mark Ofﬁce moves without opposition to remand this
matter to the Board of Patent Appeals and Interferences
to consider evidence of secondary considerations in the
ﬁrst instance.

Upon consideration thereof,
IT Is ORDERED THAT:
(1) The motion to remand is granted.

(2) Each side shall bear its own costs.

 

IN RE LEE 2

FOR THE COURT

JUL 2 6 2012 [SI Jan Horbaly
Date Jan Horbaly
Clerk
cc: Christopher N. Sipes, Esq.
Raymond T. Chen, Esq.
s25 '
FILED
APPEALS FOR
U'S'Tﬁglégggu CIRCUIT
JUL 26 2””
JAN HURBAL‘I'

CLERK